DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in lines 28-29 recites “the gate electrode is above at least a part of the high resistance region as viewed in the plan view”.  This limitation is not shown or described anywhere in the applicant’s disclosure.  Judging from the applicant’s arguments, they appear to believe that this limitation is show in plan view in figure 2A, but this is not the case because fig 2A is not a plan view.  A plan view is the appearance of an object when seen from above (definition taken from Merriam-Webster on 4/8/21).  Fig 2A of the applicant’s disclosure is a cross-sectional view taken along a vertical plane that passes 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 28-29 recites “the gate electrode is above at least a part of the high resistance region as viewed in the plan view”.  It is not clear, from the limitation how it would be possible for the gate electrode to be above the shield electrode in plan view.  Judging from the applicant’s arguments, they appear to believe that this limitation is show in plan view in figure 2A, but this is not the case because fig 2A is not a plan view.  A plan view is the appearance of an object when seen from above (definition taken from Merriam-Webster on 4/8/21).  Nowhere in the device would it be possible to see both the gate electrode and the shield electrode in plan view, since the shield electrode is obscured from the overhead view by the shield electrode.  This relationship is required in the claim, and thus the limitation renders the claim indefinite.  For the purposes of examination, the examiner will interpret the 
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NOEBAUER (US 20150048445).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses a semiconductor device comprising: 
a semiconductor base body (figs 1-11, 1, para 28) having a drain region (figs 1-10, 16, para 47) of a first-conductive-type (n-type, see fig 10, para 47), a drift region (fig 1-10, 15, para 47) of the first-conductive-type disposed adjacent to the drain region, a base region (fig 1-10, 14, para 47) of a second- conductive-type (p-type, see fig 10, para 47) disposed adjacent to the drift region, and a source region (fig 1-10, 13, para 47) of the first- conductive-type disposed adjacent to the base region; 
a trench (trench in which 21/22/50 are disposed, see fig 1-10, para 50) formed in the inside of the semiconductor base body, having a bottom disposed adjacent to the drift region (a bottom of the trench is in direct contact with the base region 15, see fig 10) and a side wall disposed adjacent to the base region and the drift region (a sidewall of the trench is in direct contact with 14 and 15, see fig 10), and formed into a stripe pattern as viewed in a plan view (see figs 1, 2 and 6); 

a shield electrode (figs 1-10, 21, para 33) disposed in the inside of the trench and positioned between the gate electrode and the bottom of the trench (21 is between 22 and the trench bottom, see fig 9-10); 
an electric insulating region disposed in the inside of the trench (the region of 50 between 21 and 15 and between 21 and 22, see fig 9-10), the electric insulating region facing the gate electrode, the shield electrode the side wall and the bottom of the trench (50 is in direct contact with 22, 21, and side and bottoms of the trench, see fig 10), and separating the shield electrode from the side wall and the bottom of the trench (a region of 50 is between 21 and the trench walls, see fig 10); 
a source electrode formed above the semiconductor base body (fig 10, 41, para 49), electrically connected to the source region (see para 49), and electrically connected to the shield electrode on at least one of both end portions of the trench (see fig 3-5, para 31) as viewed in the plan view; and 
a drain electrode (fig 1-10, 42, para 67) formed adjacent to the drain region, wherein 
the shield electrode has a high resistance region (the resistive doped semiconductor region 231, see fig 11, para 36) positioned at an end portion of the trench which is electrically connected to the source electrode out of both end portions of the trench (231 is connected to 41 by 234 and is at ten end of a trench, see fig 11 and 12) as viewed in the plan view, and a low resistance region (tungsten conductor 44, see fig 11, para 44) positioned at a position further distance than of the high resistance region as viewed from the source electrode (212 is farther from 41 than 231, see fig 11), and 
both the high resistance region and the low resistance region are positioned between the gate electrode and the bottom of the trench (a line can be drawn from gate electrode 22 to the bottom of the trench which passes through either 212 or 231, see fig 11), and 

Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein the high resistance region and the low resistance region are made of different materials respectively (212 can be metal and 231 can be polycrystalline semiconductor, see para 41 and 44, fig 11), and 
electric resistivity of a material for forming the low resistance region is lower than electric resistivity of a material for forming the high resistance region (212 may be W which has a lower resistivity than 231, see para 37 and 44, fig 3).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein in the shield electrode, the shield electrode extending adjacent to a side of a chip as viewed in the plan view is wholly formed of the high resistance region (a portion of high-resistance portion 231 extends close to the surface of the body 1, see fig 1-12).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein in the shield electrode, the shield electrode extending adjacently to a side of a gate pad as viewed in a plan view is configured such that a portion of the shield electrode extending adjacently to the side of the gate pad as viewed in a plan view is formed of the high resistance region (the shield electrode 21 is close to the gate pad 43, see fig 1-12, para 32).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein in the shield electrode, the shield electrode extending adjacently to a side of a chip as viewed in a plan view is wholly formed of the high 
in the shield electrode, the shield electrode extending adjacently to a side of a gate pad as viewed in a plan view is configured such that a portion of the shield electrode extending adjacently to the side of the gate pad as viewed in a plan view is formed of the high resistance region (the shield electrode 21 is close to the gate pad 43, see fig 1-12, para 32).
Regarding claim 10, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein a contact structure for electrically connecting the shield electrode and the source electrode is formed on an end portion of the shield electrode connected to the source electrode out of both end portions of the shield electrode (234, the portion of 21 that connects 21 to 41 is formed on an end of 21, see fig 11, para 44).
Regarding claim 11, as best as the examiner is able to ascertain the claimed invention, NOEBAUER discloses the semiconductor device according to claim 1, wherein the contact structure is formed in a second low resistance region having a lower resistance than the high resistance region (234 is not in the resistive portion 231 and may have a lower resistance, see figs 11, para 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOEBAUER (US 20150048445).
claim 2, as best as the examiner is able to ascertain the claimed invention, the first embodiment of NOEBAUER discloses the semiconductor device according to claim 1.
The first embodiment of NOEBAUER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant, and 
dopant concentration in the low resistance region is higher than dopant concentration in the high resistance region.
Another embodiment of NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (all of 231/232 can be made of a doped or undoped polycrystalline semiconductor material, see para 41, fig 4), and 
dopant concentration in the low resistance region is higher than dopant concentration in the high resistance region (232 can be doped, and 231 can be undoped, see para 40-41, fig 4).
The two embodiments of NOEBAUER are analogous art because they both are directed towards trench electrode arrangements for trench transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER in order to make a transistor with low on-resistance, low output capacity and a homogeneous switching behavior (see NOEBAUER para 4).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, the first embodiment of NOEBAUER discloses the semiconductor device according to claim 1.

The first embodiment of NOEBAUER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region are made of a same material, and 
a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench.
Another embodiment of NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region are made of a same material (231 and 232 can be made of a doped semiconductor, see fig 5, para 39-40), and 
a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench (231 has a smaller cross section than 232, see fig 5-6, para 56).
The two embodiments of NOEBAUER are analogous art because they both are directed towards trench electrode arrangements for trench transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER in order to make a transistor with low on-resistance, low output capacity and a homogeneous switching behavior (see NOEBAUER para 4).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, the first embodiment of NOEBAUER discloses the semiconductor device according to claim 1.

the low resistance region has a high concentration dopant region containing the dopant having higher concentration than the dopant in the high resistance region and extending along a longitudinal direction of the trench.
Another embodiment of NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (all of 231/232 can be made of a doped or undoped polycrystalline semiconductor material, see para 41, fig 4), and 
the low resistance region has a high concentration dopant region containing the dopant having higher concentration than the dopant in the high resistance region (232 can be doped, and 231 can be undoped, see para 40-41, fig 4) and extending along a longitudinal direction of the trench (231 and 232 extend in the longitudinal trench direction, see figs 1-10).
The two embodiments of NOEBAUER are analogous art because they both are directed towards trench electrode arrangements for trench transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER in order to make a transistor with low on-resistance, low output capacity and a homogeneous switching behavior (see NOEBAUER para 4).
claim 6, as best as the examiner is able to ascertain the claimed invention, the first embodiment of NOEBAUER discloses the semiconductor device according to claim 1.
The first embodiment of NOEBAUER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant and extending along a longitudinal direction of the trench, and 
a cross-sectional area of the high concentration dopant region in the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the high concentration dopant region in the low resistance region taken along the plane orthogonal to a longitudinal direction of the trench.
Another embodiment of NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant (231 and 232 can be made of a doped semiconductor, see fig 5-6, para 39-40) and extending along a longitudinal direction of the trench (231 and 232 have an extension along a longitudinal direction of the trench, see fig 5-6), and 
a cross-sectional area of the high concentration dopant region in the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the high concentration dopant region in the low resistance region taken along the plane orthogonal to a longitudinal direction of the trench (a cross-sectional area of 231 is less than 232, see fig 5-6).
The two embodiments of NOEBAUER are analogous art because they both are directed towards trench electrode arrangements for trench transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER in order to make a transistor with low on-resistance, low output capacity and a homogeneous switching behavior (see NOEBAUER para 4).
Regarding claim 12, as best as the examiner is able to ascertain the claimed invention, the first embodiment of NOEBAUER discloses the semiconductor device according to claim 1.
The first embodiment of NOEBAUER fails to explicitly disclose a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in the plan view, the high resistance region is positioned on both end portions of the trench as viewed in the plan view, and 
the low resistance region is positioned at a position sandwiched by the high resistance regions.
Another embodiment of NOEBAUER discloses a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in a plan view (since 21 is connected to 41 and is a conductor, every portion of 21 is connected electrically to 41, see fig 1-10, para 31), the high resistance region is positioned on both end portions of the trench as viewed in a plan view (231 can be at 235 or 236, see para 37), and 
the low resistance region is positioned at a position sandwiched by the high resistance regions (a line can be drawn between portions of high-resistivity region 231 which passes through low-resistance portion 212, see fig 11).
The two embodiments of NOEBAUER are analogous art because they both are directed towards trench electrode arrangements for trench transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of NOEBAUER with the electrode properties of the second embodiment of NOEBAUER in order to make a transistor with low on-resistance, low output capacity and a homogeneous switching behavior (see NOEBAUER para 4).
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Noebauer et all (US 20150048445, hereinafter NOEBAUER) fails to disclose a device wherein “the gate electrode is above at least a part of the high-resistance region as viewed in the plan view”.  As an example of this, the applicant presents figure 2A of their disclosure which shows the gate electrode 126 over the high-resistance portion 130a.  The examiner again notes that this limitation does not make sense and that the figure 2A is not a plan view as shown in the rejection above.  In any case, NOEBAUER does show a device (see fig 11, which is simply a more detailed view of fig 8) wherein the gate electrode 22 (see fig 11, para 55) extends above a portion of the high resistance portion of the shield electrode (231, see fig 11, para 36).  For this reason, and those given in the rejection above, NOEBAUER does disclose every element of the claimed invention, which is not patentable over NOEBAUER.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811